Citation Nr: 0120362	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  91-47 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied both claims.  

This case was previously before the Board in March 1992, 
January 1994, and July 1995, at which time the case was 
remanded for additional development.  When it was 
subsequently returned to the Board in September 1997, the 
Board denied service connection for both the left knee 
disorder and the psychiatric disorder.  Thereafter, the 
veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In June 1999, the Court granted a joint 
motion to vacate the Board's denial of these two claims, and 
remand the matter for additional consideration. In April 
2000, the Board again denied service connection for a left 
knee disorder and remanded the issue of service connection 
for a psychiatric disorder. The latter issue remains in 
appellate status pending completion of the development 
requested by the Board in April 2000. Pursuant to a joint 
motion agreed to by the parties, a December 2000 Order by the 
Court vacated and remanded the April 2000 Board decision as 
to the issue of service connection for a left knee disorder 
for compliance with the Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


REMAND

The veteran's lower extremities were clinically evaluated as 
normal on her December 1978 enlistment examination.  At that 
time, she reported that she had not experienced "[t]rick" 
or locked knee.  Her service medical records show treatment 
for recurrent left knee pain in August 1980, which was 
attributed to a twisting of the knee when some one fell on 
it.  The knee was found to be stable, although the veteran 
was unable to extend it.  It was also noted that she had a 
tender medial aspect, but no edema.  Diagnostic impression 
was of a strained left knee, which was treated with an ace 
wrap and heat.  Later in August 1980, the veteran again 
sought treatment for her left knee.  At an examination 
conducted in September 1980, the knee was found to be 
unstable.  Examination revealed no quad atrophy; no joint 
line tenderness; anterior drawer test to be 1+ on the left, 
and 1/2 + on the right.  Also, it was noted that there was no 
pain with stretching, and no pivot shirt.  Range of motion 
for the knee was from zero to 130 degrees.  Further, it was 
noted that X-rays were within normal limits.  Additional 
records from September 1980 state that the veteran was 
qualified for world wide duty, although she was to be placed 
on the temporary restriction of not wearing steel toed shoes 
due to her painful left knee.  On her December 1980 
separation examination, the veteran's lower extremities were 
clinically evaluated as normal.  However, it was noted that 
she had been treated for left knee pain, among other things, 
and that these complaints were treated with ace wrap as 
required.  At the time of her separation examination, the 
veteran reported that she had experienced "[t]rick" or 
locked knee.

In January 1989, the RO received the veteran's claim of 
entitlement to service connection for, among other things, a 
left knee disorder.

The veteran underwent a VA medical examination in May 1990, 
which diagnosed, in part, normal ankle and knee joint.

In the August 1990 rating decision, the RO denied service 
connection for a left knee disorder, among other things.  The 
veteran appealed this denial to the Board.

At her April 1991 personal hearing, the veteran testified, in 
part, that she had had trouble with her left knee ever since 
her discharge from service.  These problems included knee 
pain, a "catch" in the knee, and the fact that it would 
sometimes crack when she sat down.  However, she had not 
experienced swelling.  When asked if she had any prolonged 
episodes of pain, the veteran described an incident where she 
woke up and it took her two hours to straighten out the knee.  
She also reported a second episode that lasted about forty-
five minutes to an hour.  Additionally, she testified that 
these episodes involved limitation of motion, and that her 
knee felt like it was mechanically locked.  She reported that 
she had had no post-service treatment for her left knee 
problems until recently.

Private medical records were obtained that cover the period 
from March to May 1991, and show treatment for left knee 
problems.  An evaluation of the left knee conducted in April 
1991 resulted in a diagnostic impression of medial plica 
syndrome left knee, rule out torn medial meniscus.  Nothing 
in these records related the veteran's left knee problems to 
her period of active duty, to include her knee injury 
therein.  

The veteran underwent a VA examination of the joints in July 
1992.  Examination of the left knee showed no swelling, and 
no soft tissue swelling.  Evaluation was negative for joint 
fusion of the left knee.  There was no deformity of the left 
knee.  The left knee was found to be stable, with no medial 
lateral instability.  There was normal range of motion in 
flexion and extension.  Overall diagnosis was status post 
injury of the right ankle and left knee by history.  This 
examiner noted that no X-ray had been done at the VA hospital 
for review.

Another medical examination report is on file from July 1992.  
Diagnoses from this examination included status post knee 
strain injury with no residuals.  Furthermore, it was noted 
that X-rays of the veteran's knee and ankle were reported by 
the radiologist to be perfectly normal.  It was also noted 
that she was able to do a full squat and arise without 
assistance.  She was found to have full normal range of 
motion of both knees, and was able to walk on her heels and 
toes.

X-rays of the veteran's left knee are also on file from July 
1992.  These X-rays showed the knee joint and the 
patellofemoral joint to be normal.  Further, there was no 
fracture or bony lesion.  Overall impression was left knee 
normal.

The veteran underwent a new VA examination of the joints in 
July 1994.  Following examination of the veteran's left knee, 
the examiner's impression was left knee pain secondary to 
patellofemoral syndrome.  The examiner sated that he could 
not associate this with the veteran's valgus stress injury 
during her military duty.  As an additional matter, the 
examiner noted that X-rays (radiographs) were not available 
for review, but that he would order some.  It does not appear 
that any additional X-rays were conducted with respect to the 
veteran's left knee.

In an October 1994 addendum, the physician who conducted the 
July 1994 VA joints examination noted that the veteran's 
claims file had been reviewed.  He again stated that he did 
not associate the veteran's left knee pain secondary to her 
military duty.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a left knee disability since 
July 1994.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

3.  Thereafter, the RO should schedule the 
veteran for a fee-basis examination by an 
orthopedist to determine the nature and 
etiology of all current left knee 
disability.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided as to the 
likelihood that a chronic left knee disorder 
had its onset in service, or is related to 
an inservice injury or otherwise to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.
 
4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





